      Case 2:19-cv-12650-GGG-MBN Document 11 Filed 02/03/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF LOUISIANA
____________________________________________
                                                :
KHADIJEH KHATIB,                                :     CIVIL ACTION
                Plaintiff                       :     File No: 19-CV-12650-GGG-MBN
                                                :
Vs.                                             :
                                                :     Jury Trial Requested
JEFFERSON PARISH PUBLIC SCHOOL                  :
SYSTEM, JEFFERSON PARISH SCHOOL                 :
BOARD, DR. CADE BRUMLEY, individually           :
And in his capacity as SUPERINTENDENT OF        :
JEFFERSON PARISH SCHOOLS, SCOTT                 :
DEEMER, individually and in his capacity as     :
PRINCIPAL OF RUDOLPH MATAS SCHOOL               :
                Defendants
____________________________________________

                     MOTION TO EXTEND TIME TO COMPLETE SERVICE

        NOW INTO COURT, through undersigned counsel, comes the petitioner, KHADIJEH KHATIB,

who files this Motion to Extend Time to Complete Service in this matter for the following reasons:

                                                     I.

        This matter was originally filed in September of 2019, and summons was requested thereafter.

Further, the undersigned did mail a copy of the complaint to Jefferson Parish Public School System and

the Other Defendants through their work addresses; however, thereafter, she became ill and did not

receive confirmation they had received the complaint. The undersigned has been ill, necessitating trips to

the hospital as well as other medical clinics over the past month. Thankfully, the underlying cause of the

illness which was affecting the undersigned has been determined, and she anticipates that she will not

need additional time away from her office.

                                                    II.

        The undersigned is engaging the services of a private process server to assist in hand delivering

copies of the summons and complaint herein, to insure it has been received, and she anticipates that this

can be completed within the next week. Further, after Summons was requested herein, the ensuing
       Case 2:19-cv-12650-GGG-MBN Document 11 Filed 02/03/20 Page 2 of 2



Thanksgiving and Christmas Holiday Season affected the availability of several defendants. As no other

holidays are pending, the undersigned does not believe that there will be a problem serving those

defendants.

        WHEREFORE, Considering the foregoing, the undersigned respectfully prays for additional time

to effectuate service in this matter.


                                                         RESPECTFULLY SUBMITTED




                                                         ___________________________________
                                                         SHARRY I. SANDLER (29669)
                                                         SANDLER MICHAUD, L.L.C.
                                                         1050 S. Jefferson Davis Parkway, Suite 219
                                                         New Orleans, Louisiana 70125
                                                         Telephone: 504.291.8300
                                                         Facsimile: 504.291.8301
                                                         Email: sharry@smnola.com

                                           CERTIFICATE

       I hereby certify I have notified all defendants herein via the pacer system, or individually
they will be notified with receipt of service and summons.



                                                         ___________________________________
                                                         SHARRY I. SANDLER
